Citation Nr: 1612857	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-43 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to July 1988.  In a December 1994 Administrative Decision, the Veteran's service from September 23, 1981 to September 22, 1984 was determined to be honorable for VA purposes, and his service from September 23, 1984 to July 27, 1988 was determined to be dishonorable for VA purposes.  December 1994 Administrative Decision (VBMS Entry 12/21/94).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board remanded the appeal for further development.



FINDINGS OF FACT

1.  In a December 1994 administrative decision, the RO determined that the
Veteran's period of service from September 23, 1984 to July 27, 1988, was
dishonorable for VA purposes. 

2.  An acquired psychiatric disorder is not attributable to the Veteran's period of honorable service from September 1981 to September 1984, and a psychosis was not manifest within one year of separation from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has current psychiatric diagnoses, including schizoaffective disorder, antisocial personality disorder, schizophrenia, and major depressive disorder.  See, e.g. Social Security Administration (SSA) records (VBMS Entries 5/16/14, 10/30/08), and current Department of Correction records (VBMS Entry 8/18/11).

On the Veteran's August 1981 entrance examination, no psychiatric abnormalities were found, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History.  VBMS Entry 5/16/14, p. 8-11. Subsequent service treatment records (STRs) show that from November 1985 to December 1985, the Veteran was hospitalized for psychiatric symptoms.  The diagnosis was brief reactive psychosis, manifested by disorganized and bizarre behavior of a few hours duration, resolved.  Id. At 3-7.  The remainder of the STRs are devoid of diagnoses, complaints, or treatment pertaining to a psychiatric disorder.

In a December 1994 administrative decision, it was determined that the Veteran's period of service from September 23, 1984, to July 27, 1988 was dishonorable for VA purposes due to a continuous period of absence without official leave (AWOL) in excess of six months duration.  In a February 1995 rating decision, the RO denied a claim for service connection for major depression because the 1985 psychiatric episode occurred during the Veteran's period of dishonorable service.

In May 2014, the Board reopened the claim for service connection.  Evidence received since the February 1995 rating decision included the Veteran's October 2008 contention that his psychiatric disorder caused him to become AWOL and was the cause of his discharge under other than honorable conditions.  The Board determined that when credibility was presumed, the statement was material because pursuant to 38 C.F.R. § 3.12(c)(6), a discharge under other than honorable conditions as a result of a period of AWOL of at least 180 days may not bar benefit entitlement "if there are compelling circumstances to warrant the prolonged unauthorized absence."  Hardship or suffering incurred due to service-incurred disability "is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began."  38 C.F.R. § 3.12(c)(6)(ii).   The statement was material because it related to a previously unestablished fact in the claim, specifically, whether a psychiatric disorder was incurred during a period of service that may be considered honorable for VA purposes due to the manifestation of that disorder.

The Board remanded the claim on the merits.  In the Remand, the Board construed the Veteran's June 2008 request to reopen his service connection claim as also an application to reopen his character of service determination, and found that consideration of that issue had to be undertaken by the AOJ in the first instance.  The Board directed the RO to readjudicate the reopened claim for entitlement to service connection for an acquired psychiatric disorder, and undertake any needed development, to include reopening the December 1994 administrative decision or providing a VA examination.

The RO readjudicated the claim in an October 2014 supplemental statement of the case (SSOC). The RO did not reopen the December 1994 administrative decision or conduct a VA examination.  

The Board finds that the final December 1994 character of service determination is a bar to VA benefits based on the period of service from September 23, 1984, to July 27, 1988.  Pension, compensation, or dependency and indemnity compensation is not payable unless the term of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  Thus, because the Veteran' service from September 1984 to July 1988 was terminated by a dishonorable discharge, the appellant is not entitled to benefits based on this period of service.  38 C.F.R. § 3.12(a) . 

The matter of the character of the Veteran's discharge is not presently on appeal.  While the Board liberally construed the Veteran's June 2008 claim in the instant appeal as also an application to reopen his character of discharge claim, the Board did not place the matter in appellate status or order development of it as a claim in its own right.  Proper appellate and due process development of the claim have not occurred.  The Board does not have jurisdiction over the claim at this time.   

The Veteran's statements that he was AWOL in 1987-1988 due to psychiatric symptoms pertain to the matter of whether his second period of service may be considered honorable, which is not on appeal.  Because of the dishonorable character of the Veteran's service between September 23, 1984 and July 27, 1988, the statements cannot support the claim for service connection, nor do they trigger a duty to assist by providing a VA examination.  Even if it were shown on VA examination that the Veteran's AWOL status in 1987-1988 was due to his psychiatric illness, this cannot support the current service connection claim unless the character of his discharge at the time was not dishonorable. 

In recent correspondence, the Veteran's representative asserted the Veteran had psychiatric symptoms during his period of service from September 1981 to September 1984, the period of service for which he received an honorable discharge.  VBMS Entry 3/4/16.  This assertion is not credible because it is internally inconsistent.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fec. Cir. 1997) (holding the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Veteran has previously asserted his in-service symptoms occurred in 1985 and later in his second period of service.  For example, on VA examination in January 1995, the examiner documented, "Veteran reports that his problems started in 1985 when he got the order to go to Germany."  January 1995 VA examination report (VBMS Entry 1/24/95)).  In June 2008, a VA provider noted, "Pt [patient] states that he first started having mental trouble when he was stationed in Berlin."  VBMS Entry 8/17/09, p. 3-4.  In his October 2008 Notice of Disagreement, the Veteran stated that his psychiatric problems began with his hospitalization and he subsequently never recovered.  The assertion is also inconsistent with the record as a whole.  As noted above, STRs are devoid of documentation of any psychiatric diagnoses, complaints, or treatment during the Veteran's first period of service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether statements submitted by a veteran are credible, the Board may consider consistency with other evidence.)  The Board finds the recent recollections and statements made in connection with the claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In addition to the lack of credible evidence showing that psychiatric disorder was incurred during a period of service characterized as other than dishonorable, the evidence does not link any psychiatric disorder to such a period of service.  As there were no psychiatric complaints, treatment, or diagnosis between September 23, 1981 and September 22, 1984, and the Board does not find the very recent reports of psychiatric symptoms during this time to be credible, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board has also considered the Veteran's own contentions that his psychiatric disorders are related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether schizoaffective disorder, antisocial personality disorder, schizophrenia, or major depressive disorder relate to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service does not constitute competent evidence.

Presumptive service connection for the Veteran's psychiatric disorders as chronic diseases is also not warranted as there is no documentation of a psychosis from within one year of the Veteran's discharge.  Further, the November 1985 brief reactive psychosis took place more than one year following the end of the Veteran's period of honorable service in September 1984.  

As for a continuity of symptomatology between the present conditions and qualifying service, any contentions in this regard are not credible because they are inconsistent as described above.  Additionally, psychiatric symptoms were not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  

An August 2008 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the SSA.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  As discussed, VA is not required to provide a medical examination or obtain a medical opinion to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon are not met here.  As discussed above, the in-service incurrence of a psychiatric disorder during a period of service other than dishonorable has not been shown, and the evidence does not suggest that the current disorder is otherwise related to such a period of service.  The McLendon elements are not satisfied and, therefore, a VA examination is not required to decide the claim.  See McLendon, 20 Vet. App. at 83.

The Board is further satisfied that the RO substantially complied with its May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, in October 2014 the AOJ readjudicated the newly  reopened claim for service connection for an acquired psychiatric disorder. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia and depression, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


